Order unanimously reversed, without costs, and proceeding dismissed. Memorandum: A court acting pursuant to section 618 of the Not-For-Profit Corporation Law “should not interfere in the internal affairs of a corporation * * * unless a clear showing is made to warrant such action” (Matter of F.I.G.H.T., Inc., 79 Misc 2d 655, 659, citing Matter of Hoe & Co., 14 Misc 2d 500, affd 285 App Div 927, affd 309 NY 719). Inasmuch as there is no indication that the nominating committee violated the by-laws or that the election was tainted with fraud or other wrongdoing, Special Term erred in interfering with the internal affairs of respondent. (Appeal from order of Supreme Court, Monroe County, Scudder, J. — injunction.) *1114Present — Callahan, J. P., Doerr, Denman, Boomer and O’Donnell, JJ.